DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 1/6/2022.
Claims 1, 14, and 19 are amended by this Examiner’s Amendment.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Ms. Qing Lin (Applicant's Representative, Reg. No. 76,455) on 1/28/2022.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 2: replace "operably read first physical location (PL) address" with "operably read a first physical location (PL) address"
lines 13-14: replace "a controller coupled to the expanding circuit and arranged to operably transmit the second PL address without transmitting the first PL address stored in the flash memory unit to a host" with "a controller coupled to the expanding circuit and arranged to operably transmit the second PL address to a host without transmitting the first PL address stored in the flash memory unit to the host"
(Currently Amended)
line 5: replace "read first physical location (PL) address" with "read a first physical location (PL) address"
line 10: replace "the DMA controller" with "a Direct Memory Access (DMA) controller"
lines 14-16: replace "thereby enabling a controller to replay to the host with the second PL address other than the first PL address stored in the flash memory unit" with "thereby enabling a controller to reply to a host with the second PL address other than the first PL address stored in the flash memory unit"
(Currently Amended)
line 4:
line 9: replace "the DMA controller" with "a Direct Memory Access (DMA) controller"
lines 13-15: replace "output the second PL address to a controller, thereby enabling the controller to reply to the host with the second PL address other than the first PL address stored in the flash memory unit" with "output the second PL address to a controller, thereby enabling the controller to reply to a host with the second PL address other than the first PL address stored in the flash memory unit" 
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance and reliability by ensuring that complete regions of a flash memory are programmed in parallel by padding data to be programmed so that the data to be programmed may be stored in a complete region of the flash memory.  Control and management information for the flash memory is stored in both volatile memory for speed of access and in nonvolatile memory for data preservation if an unexpected event occurs that would result in loss of data stored in the volatile memory (e.g., a sudden loss of power to the flash memory).
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2008/0177938 ("Yu") in view of USPGPUB 2006/0106972 ("Gorobets") in view of U.S. Patent No. 9,747,229 ("Hayes") in view of U.S. Patent No. 7,343,469 ("Bogin") in 
The combination of Yu, Gorobets, Hayes, Bogin, Roberts, and Colgrove neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed feature of "…an expanding circuit coupled to the DMA controller, arranged operably to obtain the first PL address read from the flash memory unit and expand the first PL address read from the flash memory unit into a second PL address being represented in a second number of bytes by applending data bits that originally provide different information from a physical address of the flash memory unit to the first PL address, wherein the second number of bytes is greater than the first number of bytes…" in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the combination of Yu, Gorobets, Hayes, Bogin, Roberts, and Colgrove.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135